BUTZNER, Circuit Judge:
In Rock v. Norfolk & Western Ry., 473 F.2d 1344 (4th Cir. 1973), we ordered the dovetailing of the separate seniority rosters of the railroad’s black barney yard and, white CT yard in Norfolk, Virginia. David Williams and Junius B. Russell, two black barney yard brakemen, claim that their seniority on the new roster should date from the time they began working at the Virginian Railroad Company, which later merged with the Norfolk & Western. Because they were not granted the same seniority as white Virginian brakemen, they charge a violation of their rights under the Civil Rights Acts of 1866 and 1964. Although the district judge could have consolidated this case with Rock, over which he was also presiding, he did not do so. See Fed.R.Civ.P. 42. We find no error in this, and we shall treat the cases separately without remanding for consolidation.
The district court dismissed the suit, ruling that the statute of limitations barred any cause of action under § 1981, Title VII’s jurisdictional requirements had not been met, there had been no racial discrimination, and the cause of *541action was barred by accord and satisfaction and release. We reverse and hold that § 1981 and Title VII require Norfolk & Western to recompute Williams’ and Russell’s seniority just as it computed the seniority of white brakemen who formerly worked at the Virginian.
The case arises out of the merger on December 1, 1959, of the Norfolk & Western and the Virginian. Each railroad previously had maintained two yards in Norfolk, Virginia — a CT yard which handled all types of freight, and a barney yard which handled only coal shipments. With few exceptions, the brakemen in the barney yards were black, and those in the CT yards were white. When the two railroads merged, the seniority rosters of all crafts, except those in the barney yards, were dovetailed. Thus, white brakemen from the Virginian carried their Virginian seniority with them. The unions representing the barney yard employees, however, did not reach an agreement with each other or with the company to dovetail the black brakemen’s seniority rosters. Consequently, if a black Virginian brakeman were to continue working, his seniority, for most purposes, would date from his employment with Norfolk & Western, not from his Virginian date of hire.
In order to satisfy the Interstate Commerce Commission, the two railroads and the bargaining representative for Williams and Russell stipulated that if the seniority rosters of the barney yard employees could not be dovetailed, the employees should receive compensatory benefits. Ultimately, 80 of the 82 Virginian barney yard employees chose to resign from railway service and accept a settlement in lieu of continued employment at the Norfolk & Western. Only Williams and Russell refused to quit. Williams had more than 13 years’ seniority at the Virginian and Russell at least 19 years, but they decided to work at the Norfolk & Western even though they had to relinquish this seniority. Because they could not utilize their Virginian seniority, they were not put on the payroll until November 1, 1960, eleven months after the merger. Their new seniority began on this date. As compensation, they received a lump sum equal to three months’ pay and a guarantee of five years’ employment. In return, pursuant to the bargaining agreement, they released the Norfolk & Western and the Virginian from any claims arising out of the merger or out of the conditions imposed by the Interstate Commerce Commission.
I
Russell retired on November 1, 1967, but Williams is currently employed in the barney yard. Both men filed charges with the Equal Employment Opportunity Commission on June 22, 1969, as required by 42 U.S.C. § 2000e-5(e). Within 90 days after notification of their right to sue, they filed this action on January 29, 1973.
Section 1981 does not have its own limitation period; instead, it borrows the analogous state limitation, which we have determined is two years in Virginia. Allen v. Gifford, 462 F.2d 615 (4th Cir. 1972); Almond v. Kent, 459 F.2d 200 (4th Cir. 1972). Title VII charges must be filed within 180 days after the occurrence of the alleged unlawful employment practice, and an award of back pay is restricted to the two years preceding the charge. 42 U.S.C. § 2000e-5(e) and (g).
Russell’s § 1981 claim is barred because he retired more than two years before instituting suit. Johnson v. Railway Express Agency, Inc., 421 U.S. 454, 95 S.Ct. 1716, 44 L.Ed.2d 295 (1975). The company urges us to sustain the district court’s dismissal of Williams’ § 1981 claim and both employees’ Title VII claim as untimely because the discrimination, if any, occurred in 1960 when they were hired by Norfolk & Western. This argument, however, misconceives the nature of their complaint.
The cause of action Williams and Russell assert is not based on their loss of seniority with respect to the black barney yard in 1960. Instead, they complain that their exclusion from the CT yard because of their race deprived them *542of the benefits of their Virginian seniority, while white brakemen from the Virginian were allowed to transfer their seniority. The relief they seek is parity with their white counterparts from the Virginian.
We have no occasion to narrate the evidence concerning the Norfolk & Western’s employment of black and white brakemen. The record discloses the same situation described in Rock v. Norfolk & Western Ry., 473 F.2d 1344 (4th Cir. 1973), where we held that the company violated Title VII. Its unlawful employment practices extended beyond the critical dates for filing charges and instituting this action under § 1981 and Title VII. Williams and Russell challenge this continuous discrimination rather than any single discriminatory act. Consequently, neither the two-year statute of limitations applicable to § 1981 nor the 180-day limitation of Title VII bars this action. Macklin v. Spector Freight Systems, Inc., 156 U.S.App.D.C. 69, 478 F.2d 979, 994 (1973); Cox v. United States Gypsum Co., 409 F.2d 289, 290 (7th Cir. 1969); Tippett v. Liggett & Myers Tobacco Co., 316 F.Supp. 292, 295 (M.D.N.C.1970); see Johnson v. Railway Express Agency, Inc., 421 U.S. 454, 467, 95 S.Ct. 1716, 44 L.Ed.2d 295 n. 13 (1975) (dictum).
II
We find no merit in the company’s defense that Williams and Russell were not the victims of racial discrimination. As our analysis of the evidence in Part I demonstrates, they were denied, because of their race, the same seniority that white Virginian brakemen received. Racial discrimination barred them from work in the CT yard and relegated them to the barney yard where their Virginian seniority was not recognized. Had they been white, they would have received the full benefits of their Virginian seniority. Their inferior rank with respect to white brakemen from the Virginian persists. Thus, even if Williams and Russell had been granted equal seniority with the Norfolk & Western black barney yard employees, they could not have acquired seniority in the CT yard equal to that of their white counterparts. It is this inequality which is the gravamen of their Title VII claim.
The Norfolk & Western has already recognized that white brakemen from the Virginian are entitled to greater seniority than those with less employment seniority who were hired at the Norfolk & Western before the merger. According the same benefits of Virginian seniority to Williams and Russell will also advance their seniority over some brakemen who started working for the Norfolk & Western before it merged with ’ the Virginian. But this circumstance presents no greater obstacle to granting relief now than did the earlier acceptance of the white brakemen’s Virginian seniority. The Norfolk & Western brakemen, whether black or white, have no vested interest in their seniority that precludes the application of laws designed to eradicate racial discrimination. United States v. Bethlehem Steel Corp., 446 F.2d 652, 663 (2d Cir. 1971); Robinson v. Lorillard Corp., 444 F.2d 791, 800 (4th Cir. 1971).
Similarly, the merger agreements negotiated in 1959 and 1960 by the railroads and the unions with the approval of the Interstate Commerce Commission do not bar relief. Seniority systems that are based on collective bargaining agreements made before the enactment of the Civil Rights Act of 1964 have been held to violate the Act if they perpetuate racial discrimination. United States v. St. Louis-San Francisco Ry., 464 F.2d 301, 309 (8th Cir. 1972); Robinson v. Lorillard Corp., 444 F.2d 791, 799 (4th Cir. 1971). Moreover, the bargaining agreements are subject to the remedial provisions of the Act, even though the discrimination they perpetuate was incubated by a federal agency. United States v. Chesapeake & Ohio Ry., 471 F.2d 582, 592 (4th Cir. 1972); United States v. Jacksonville Terminal Co., 451 F.2d 418, 454 (5th Cir. 1971).
The receipt each appellant signed to implement the agreement reached by the railroad and the union was not a surrender of bis right to be free from *543racial discrimination, whether it be termed an accord and satisfaction or a release. The genesis of this agreement was the merger of the railroads, but the merger was not the cause of the racial discrimination from which Williams and Russell now seek relief. In 1960 the yards of both railroads were segregated, and it was the employees’ race, not the merger, that denied them more favorable employment in the CT yard with the same seniority as their white coworkers. The company and the union did not negotiate about this discrimination, and the Interstate Commerce Commission did not require them to do so. The 1960 agreement and the compensation paid to Williams and Russell dealt only with their barney yard seniority, not their seniority in relation to white brakemen, which is the subject of their present claim. In Robinson v. Lorillard Corp., 444 F.2d 791, 799 (4th Cir. 1971), we held, “The rights assured by Title VII are not rights which can be bargained away — either by a union, by an employer, or by both acting in concert.” We conclude, therefore, that Williams and Russell are entitled to take their rightful place on the new, dovetailed seniority roster with their seniority computed in the same manner that the Norfolk & Western fixed the rank of white brakemen from the Virginian.
The district court recognized that Williams and Russell are members of the Rock class. Therefore, we will not prescribe the relief to which they are entitled other than to say that they should be treated as other members of the class after their seniority has been adjusted as we have directed.
Local 1889 was properly joined as a defendant since it was the bargaining agent for Williams and Russell. However, it is not liable to them because, as a plaintiff in Rock under its former designation as Local 974, it fought the same discriminatory system of segregated yards which injured Williams and Russell.
Williams and Russell shall recover their costs and a reasonable attorney’s fee from the railroad. The judgment of the district court is vacated, and this case is remanded for further proceedings consistent with this opinion.